Citation Nr: 1636303	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-15 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1974 to December 1977 in the United States Army and from December 1979 to December 1981 in the United States Navy.

The appeal comes to the Board of Veterans' Appeals ("Board") from an October 2013 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction ("AOJ")). 

In May 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in Muskogee, Oklahoma.  A transcript of that hearing is associated with the claims folder. 

The Board observes that the AOJ previously denied service connection for GERD in August 2000.  At the time of this decision, the AOJ identified only the Veteran's Army service treatment records (STRs), dated March 1974 through December 1977, as having been reviewed.  Notably, this rating decision did not review the Veteran's Navy STRs, dated December 1979 through December 1981.  A close inspection of the evidentiary record shows the Veteran's Navy STRs were not obtained and associated with his claims file until December 2008.  Additionally, the Board has reviewed the Veteran's Navy STRs and finds he sought and received treatment for esophageal indigestion.  Therefore, these STRs are clearly "relevant" to the issue on appeal.  

If VA receives or associates with the claims folder "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim" notwithstanding a prior final denial.  38 C.F.R. § 3.156 (c).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156 (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156 (c)(3).  Based upon the receipt of relevant STRs existing at the time of the August 2000 decision but not considered, the Board must reconsider the August 2000 decision.

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems. 


FINDING OF FACT

The Veteran's current GERD with hiatal hernia began during his active duty service.


CONCLUSION OF LAW

The criteria for service connection of GERD with hiatal hernia are met.  38°U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

As addressed below, the Board is granting in full the benefit sought on appeal.  As such, there is no need to discuss compliance with VA's statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
II.  Service Connection for GERD with Hiatal Hernia

Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for GERD with hiatal hernia.  GERD is a condition noted clinically or histopathologically that results from gastro-esophageal reflux (the flowing back of content from the stomach to the esophagus), with principal characteristics of heartburn and regurgitation, which can result in damage to the esophageal epithelium (reflux esophagitis).  See Dorland's Illustrated Medical Dictionary 533, 764 (32nd ed. 2012).  A hiatal hernia is the abnormal protrusion of the stomach into the esophageal hiatus of the diaphragm.  Id. At 850.  

A review of the Veteran's Army and Navy STRs shows he received treatment on numerous occasions for complaints of symptoms consistent with GERD.  For example, in July 1975 the Veteran was diagnosed with "possible" peptic ulcer disease as well as acid dyspepsia.  However, an upper gastrointestinal series in February 1976 was negative.  Nonetheless, the Veteran was diagnosed with reflux without hiatus hernia.  He continued to report abdominal pain diagnosed as "possible hiatal hernia" treated with Mylocron and Mylanta.  STRs from the Navy, additionally note the Veteran was treated for esophageal indigestion. 

Following his in-service treatment, the Veteran continued to complain of gastrointestinal pain and discomfort.  A letter submitted by Dr. L.O., a VA physician, reports the Veteran sought treatment for "chronic" stomach issues and subsequently received a diagnosis of esophagitis with a "Schatzki Ring" in 2012.  

Additionally, the Veteran testified to recurrent GERD symptoms since his Army service.  He self-treated these symptoms with anti-acid medications and diet modifications.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as GERD symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The symptoms described by the Veteran supported the various in-service diagnoses of peptic ulcer disease, acid dyspepsia, reflux without hiatus hernia, possible hiatal hernia and esophageal indigestion.  His report of self-treatment with anti-acid medications is consistent with his past history of being prescribed Mylanta which can be purchased as an over-the-counter medication.  Overall, the Veteran's description of symptoms in service and after service is credible and consistent with the evidentiary record.

Based upon the foregoing, the Board finds there is sufficient evidence to establish the onset of GERD with hiatal hernia during active service.  

The Board is aware the record contains an unfavorable nexus opinion from an August 2013 VA examination.  Following a review of the claims folder and a physical examination of the Veteran, the examiner opined that "[i]t is less likely than not that the veteran's hiatal hernia and resulting GERD are service related secondary to hiatal hernia being a congenital abnormality of the lower esophogeal [sic] sphincter aggrevated [sic] by alcohol, tobacco and greasy foods, in no way related to his military service but rather his personal habits.  Also, a diagnosis and repair of hiatal hernia made 30 years post military."  However, as will be explained in greater detail below, the Board finds this opinion flawed in a number of respects and therefore not probative. 

First, the Board finds this opinion to be factually flawed and therefore of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an inaccurate factual premise or an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Furthermore, the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

As noted above, the VA examiner based his opinion, in part, on the lack of a diagnosis for GERD until 30 years following active service.  However, the Veteran's in-service treatment records show treatment for GERD symptoms variously diagnosed as peptic ulcer disease, acid dyspepsia, reflux without hiatus hernia, possible hiatal hernia and esophageal indigestion.  Therefore, the examiner's statement regarding the Veteran's first diagnosis of GERD is factually inaccurate as he did not consider the various instances of documented in-service treatment for GERD. 

Second, the Board finds the VA examiner's opinion that the Veteran's current diagnosis represents a congenital abnormality is contradicted by objective medical findings.  The VA examiner supported his opinion, in part, by stating the Veteran's current hiatal hernia is "a congenital abnormality" of the lower esophageal sphincter.  However, STRs show a January 1976 radiograph of the Veteran's upper gastrointestinal tract which describes the esophagus as "anatomically normal."  This medical finding in the STRs is in direct contradiction to the VA examiner's "congenital abnormality" determination.  The Board is not required to accept a medical opinion that is unsupported by clinical findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Additionally, the VA examiner did not explain the significance of the Veteran's description of recurrent GERD symptoms since service which, as held above, the Board has found credible.

In conclusion, after a thorough review of the evidentiary record, the Board concludes that the weight of the evidence supports a finding of service connection for the Veteran's GERD with hiatal hernia.  This finding is appropriate in light of the Veteran's STRs documenting numerous instances of GERD symptoms variously diagnosed as peptic ulcer disease, acid dyspepsia, reflux without hiatus hernia, possible hiatal hernia and esophageal indigestion and his continued symptoms after separation.  The Board finds the August 2013 VA examiner's negative nexus opinion is factually inaccurate and therefore of little probative value.  Based upon the foregoing, and affording all benefit of doubt to the Veteran, service connection for gastroesophageal reflux disease with hiatal hernia is granted.  See 38°U.S.C.A. §°5107; 38 C.F.R. § 3.102.


ORDER

Service connection for GERD with hiatal hernia is granted, subject to the laws and regulations governing the award of monetary benefits. 





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


